DETAILED ACTION
This is on the merits of Application No. 17/577859, filed on 01/18/2022. Claims 1, 3, 5-10, 12-14, 16, and 18-21 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 14 are objected to because of the following informalities:  
Claim 1 lines 15, 17, and 19 state “a center of mass” and should state --the center of mass--.  
Claim 1 lines 15 and 17 state “a first pivot point” and should state --the first pivot point--.
Claim 1 line 18 states “or” and should state --and--. Alternative options must be listed as “at least one of X and Y.”
The same applies to claim 14.
Claim 14 line 10 states “(i)” and should state --i)-- to be consistent with the other numbering.
Appropriate correction is required.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,3, 5, 13-14, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent App. Pub. No. 2017/0002877 to Shioiri et al.
Shioiri discloses:
(Claim 1) A clutch assembly (Figs. 1-4) comprising: a pocket plate (2) having a pocket (7); a strut (8) retained in the pocket; an apply spring (9) which continually acts on the strut for the strut to be in an engaged position (Fig. 2a); and an actuator (13), wherein the strut, in response to the actuator additionally acting on the strut, pivots from the engaged position to a disengaged position (Fig. 2b), and the clutch assembly is configured to prevent unintended deployment of the strut due to shock load so that, when the strut is in the disengaged position due to the actuator additionally acting on the strut, the clutch assembly prevents the shock load from causing the strut to pivot from the disengaged position to the engaged position (Fig. 2b, selector plate 3 will prevent engagement due to shock) wherein the clutch assembly further comprises at least one of the following: i) a center of mass of the strut is located between a first pivot point of the strut and a rear side of the strut (For this limitation, as the rear of the strut is not further defined, the spring end of the strut is being interpreted as the rear side. Thus, the CoM will be between the rear side and the pivot point of 8, see annotated Fig. 2b), ii) a center of mass of the strut is located between a first pivot point (see point of pivot between Fig. 2a and 2b) of the strut and a location on the strut at which the actuator acts on the strut (The actuator acts on the strut through element 3 which will hit the surface of strut 8 when in the disengaged position. The CoM will be between the spot at which plate 3 will hit 8 when disengaged and the pivot point, see annotated Fig. 2b), iii) a first pivot point of the strut is located between a first pivot point of the strut and a center of mass of the strut, or iv) a second pivot point of the strut is located between a center of mass of the strut and a location on the strut at which the actuator acts on the strut.
(Claim 3) wherein the first pivot point of the strut is defined by a pair of ears of the strut (Ears of 8 shown in Fig. 4, pivot point of 8 at 2a and 2b is where the pair of ears are, see annotated Fig. 2b).
(Claim 5) wherein the engaged position is characterized by an engagement face of the strut extending out of the pocket (Fig. 2a element 12).
(Claim 13) further comprising a selectable solenoid insert (13) that includes the actuator.
(Claim 14) A clutch assembly (Figs. 1-4) comprising: a pocket plate (2) having a pocket (7); a strut (8) retained in the pocket; an apply spring (9) which continually acts on the strut for the strut to be in an engaged position (Fig. 2a); and an actuator (13), wherein the strut in response to the actuator additionally acting on the strut pivots from the engaged position to a disengaged position (Figs. 2a 2b), and the clutch assembly further comprises at least one of the following: (i) a first pivot point of the strut that is located between a front side of the strut and a center of mass of the strut of mass of the strut, ii) a center of mass of the strut is located between a first pivot point of the strut an rear side of the strut (For this limitation, as the rear of the strut is not further defined, the spring end of the strut is being interpreted as the rear side. Thus, the CoM will be between the rear side and the pivot point of 8, see annotated Fig. 2b), iii) a center of mass of the strut is located between a first pivot point of the strut and location on the strut at which the actuator acts on the strut, or second pivot point of the strut is located between a center of mass of the strut so that when the strut is in the disengaged position due to the actuator additionally acting on the strut, unintended shock load is prevented from causing the strut to pivot from the disengaged position to the engaged position.
(Claim 18) wherein the second pivot point acts on side of the strut and is defined by a surface of the pocket plate that is within the pocket (As the art meets one of the alternatives that does not have a second pivot point, claim 18 is rejected as it is not required by the alternative being relied on).
(Claim 19) wherein the strut is a teeter-totter strut (8 can be considered a teeter-totter strut).
(Claim 20) further comprising a selectable solenoid insert (13) that includes the actuator.


    PNG
    media_image1.png
    562
    773
    media_image1.png
    Greyscale


Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-10, 12, and 21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose nor render obvious the limitations of claims 6 and 12. Particularly in claim 6, wherein a center of mass (CoM) of the strut is located between a first pivot point of the strut and a second pivot point of the strut. Particularly in claim 12, an apply spring which continually acts on the strut to be in an engaged position, an actuator including a plunger extending through the pocket plate into the pocket to engage a rear surface of the strut, and a pivot point of the strut is located between a center of mass of the strut and a location on the strut at which the actuator acts on the strut.

Response to Arguments
Applicant's arguments filed 10/25/2022 have been fully considered but they are not persuasive. Applicant argues that Shiori fails to disclose, teach, or suggest each and every limitation of amended claim 1. However, Shiori does disclose “at least one of the following” as pointed out above and in the previous action. The phrase “at least one of the following” means only one in the list of alternatives needs to be met to meet the limitation of the claim. No further arguments were provided as to why Shiori does not meet the limitation. Similarly, since claim 14 now lists more alternatives, it is now rejected as Shiori meets at least one of those limitations as shown above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY HANNON whose telephone number is (571)270-1943. The examiner can normally be reached Monday - Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY HANNON/Primary Examiner, Art Unit 3659